DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “light bar” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for wireless communication devices such as smart phones, smart watches, tablets or personal computers; the specification does not reasonably provide enablement for Claim 4. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims; wherein “electronic components configured for measuring power consumption of connected electrical loads and communicating power consumption measurements to the user interface module” as asserted are not disclosed for an electrical main connecting a power module configured for attachment to a wall opening and electrical receptacle box and connects a primary utility device.

3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-24, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim 1; “electronics connected to receive and deliver control signals” in line(s) 32-33 is unclear; whereas ‘electronic components for regulating’ and ‘control elements’ are already asserted in line(s) 20, and 29, and thus neither of claimed features are readily ascertained since the applicant disclosure does not other label and describe the features as asserted; “the second mechanical latch parts” asserted at item (v.) is unclear; whereas second mechanical latch parts is already asserted in line 5; the second electrical connection point for connecting the user interface module to the first electrical connection point in lines 35-36 is unclear. 


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1-3, 8-10, and 18-24, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Kostet 2008/0013909).
Regarding Claim 1; Kostet discloses an electrical fixture (as depicted by Fig.’s 11-16 and/or 18-20—as set forth by para.’s 0092-0095), comprising: of at least two modules (904b and 905b—whereas 904b has the same function as 904a which connects to power wires 1101 and contacts/connectors 1102a/1103a—para.’s 0094, 0082-0084; and where 905b includes user connector 1402c having the same function as 1402a—as set forth by para.’s 0094, 0085-0086), the modules comprising a power module comprising first mechanical latch parts and a user interface module comprising second mechanical latch parts where the first and second mechanical latch parts are arranged to cooperate to releasably latch the user interface module to the power module (as depicted by Fig.’s 18-20--whereas the power module 904b is releasably latched to user interface module 905b, as constituted a body 1105b of 904b and a plate 1401c of 905b by screws and holes—para. 0094; and/or via male/female connectors thereof—as set forth by para. 0095); the power module configured for attachment to a wall opening or receptacle box (via wall-907-Fig. 11 or receptacle-903b-Fig. 18), the power module comprising: i. an electrical main connection point for (whereas 1102b-Fig. 19—para. 0093 connects to the power wires 1101 the same as 1102a/1103a); 
ii. a flange arranged to cover the wall opening or an opening of the electrical receptacle box to prevent exposure to the electrical main connection point (whereas 1402—as depicted by Fig.’s 14 and 18 extends beyond the receptacle to constitute a flange covering the opening in the wall and/or the receptacle);
iii. a first electrical connection point for detachably connecting the power module to the user interface module (as set forth by para. 0095); 
iv. the first mechanical latch parts configured for physically retaining the user interface module to the power module in cooperation with the second mechanical latch parts (as set forth by para. 0094-0095); and v. electronic components for regulating electrical power delivery from the electrical main to fixture-controlled loads and for delivering electrical power to the user interface module (as set forth by para. 0094—via electrical/optical converter and circuitry on 1802); 
and the user interface module, sized to removably attach to the power module while the power module remains installed and in use without removing or disassembling the power module (as set forth by para.’s 0073 and 0091-0092—whereas wall modules interchangeably connect to universal outlet frames), the user interface module comprising:
 i. a primary utility device disposed on a primary surface of the user interface module (whereas 1402 constitutes a device for phone or cable utility—as set forth by para. 0091); 
(control via formatter 1602a/1404b —as set forth by para.’s 0089, 0094);
 iii. electronics connected to receive control signals and to deliver the control signals to the power module or to a networked electrical fixture (as constituted by gateway 101-para.’s 0054-0060); 
iv. a second electrical connection point for connecting the user interface module to the first electrical connection point of the power module, wherein the first and second electrical connection points interact to transmit electrical power and communication signals between the power module and the user interface module (as set forth by para. 0094—via circuitry on 1802; and/or as otherwise denoted by arrows for electrical connectivity between 1601b and 1602b); and 
v. the second mechanical latch parts (as already set forth).

Regarding Claim 2; Kostet discloses the modular electrical fixture of claim 1 wherein the power module contains an AC-DC power converter connected to receive AC electrical power from the electrical main and operable for producing a DC voltage for powering the user interface module (as set forth by para. 0132).

Regarding Claim 3; Kostet discloses the electrical fixture of claim 1 wherein the power module contains elements for switching on/off one, or more, connected electrical loads (as set forth by para.’s 0088-0089).  

Regarding Claim 8; Kostet discloses the electrical fixture of claim 1 wherein the user interface module includes wireless communication electronics enabling remote control of said user interface module and facilitating wireless communication with nearby networked devices (as set forth by para. 0062).  

Regarding Claim 10; Kostet discloses the electrical fixture of claim 1 wherein the primary utility device is a light switch (as set forth by para.’s 0056 and 0064—whereas home automation may control room lighting and/or to turn lights on constitutes a switch. Note: the type of switch is not asserted).   


Regarding Claim 18; Kostet discloses the electrical fixture of claim 1 wherein the primary utility device comprises an electrical receptacle (as depicted by Fig.’s 18-20).  

Regarding Claim 19; Kostet discloses the electrical fixture of claim 18 wherein the electronics of the user interface module comprises a load detector circuit configured to energize the electrical receptacle 

Regarding Claim 20; Kostet discloses the electrical fixture of claim 1 wherein the primary utility device comprises one or more of: a cable, telephone, or network connection port (as set forth by para. 0086).

Regarding Claim 21; Kostet discloses the electrical fixture of claim 1 wherein the primary utility comprises a thermostat climate control device (via automation unit controlling heating and cooling—para. 0064).  

Regarding Claim 22; Kostet discloses the electrical fixture of claim 1, except, explicitly wherein the primary utility device comprises a display screen (display--para. 0111).  

Regarding Claim 23; Kostet discloses the electrical fixture of claim 1 wherein the primary utility device comprises a wireless network signal repeater (para. 0399).  


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 5-7, 9, 11-13, 15-17, and 24, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Kostet 2008/0013909).
Regarding Claim 5; Kostet discloses the electrical fixture of claim 1 wherein the power module contains one or more lights that illuminate when the user interface module is detached from the power module (as set forth by para. 0151-0160—whereas the power module may power LED’s by battery and the cover is removable from therefrom), the one or more lights providing a visualSerial No. 15/461039-4-1374 0001/GNM indicator that the power module remains connected to the electrical main.  However, Recker discloses wherein the power module contains one or more lights that illuminate when the user interface module is detached from the power module (as set forth by para. 0151-0160—whereas the power module may power LED’s by battery and the cover is removable from therefrom), the one or more lights providing a visualSerial No. 15/461039-4-1374 0001/GNM indicator that the power module remains connected to the electrical main, and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the power module as illuminating when detached since it was known in the art that .

Regarding Claim(s) 6-7; Kostet discloses the electrical fixture of claim 1 wherein the user interface module includes lights suggests to communicate device status signals (via 101, automation and/or security--as set forth by para.’s 0056, 0061 and 0064).  Except, Kostet does not explicitly disclose the user interface module includes lights suggests to communicate device status signals wherein the user interface module includes at least one motion sensor connected to control one or more of the lights of the user interface module to illuminate in response to user presence detection.   However,  it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the user interface module with light indicators for device status in a respective room in a building since it was known in the art that bidirectional connectivity is disclosed at para. 0056 and enhanced home automation and security may be provided.
Regarding Claim 9; Kostet discloses the electrical fixture of claim 8 wherein the user interface module includes temperature sensing electronics and wirelessly communicating those or climate control device by way of the wireless communication electronics (as further set forth by para. 0064—whereas home automation control unit includes heating/cooling units).  Except, Kostet does not explicitly disclose monitoring ambient conditions.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the heating/cooling unit to sense and/or receive data for sensed ambient conditions since it was known in the art that home automation functionality will be enhanced so as to reduce costs maintain desired temperatures and reduce cost.

Regarding Claim(s) 11-12; Kostet discloses the electrical fixture of claim 1 wherein the primary utility device is a light switch (as set forth by para.’s 0056 and 0064—whereas home automation may control room lighting).  Except, Kostet does not explicitly disclose that the room lighting control is a dimmable light switch comprises a touch sensitive region and the dimmable light switch isSerial No. 15/461039-5-1374 0001/GNM operable to perform dimming of a light controlled by the dimmable light switch in response to touches on the touch sensitive reqion.  However, Recker discloses a dimmable light switch comprises a touch sensitive region and the dimmable light switch isSerial No. 15/461039-5-1374 0001/GNM operable to perform dimming of a light controlled by the dimmable light switch in response to touches on the touch sensitive region (whereas a power module as a wall switch plate—para.’s 0305, and/or 0307; and the power module having touch screen—para. 0301 configured for dimming LED lights as set forth by para.’s 0025-0026, 0152, 0268, and 0276), and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the light switch as a dimmable touch switch since it was known in the art that home automation functionality and control will be enhanced.

Regarding Claim 13; Kostet discloses the electrical fixture of claim 1 wherein the primary utility device is a light switch (as set forth by para.’s 0056 and 0064—whereas home automation may control room lighting).  Except, Kostet does not explicitly disclose that the wherein the dimmable light switch comprises a rotary dial disposed on the primary surface and operative for controlling a dimming level.  However, Recker discloses the dimmable light switch comprises a rotary dial disposed on the primary surface and operative for controlling a dimming level (as set forth by 0593—whereas an intelligent wall switch may be any switch including a dimmer switch and rotary switch; dimmer switches and rotary switch), and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the light switch as including a dimmable rotary switch on a primary surface since it was known in the art that home automation functionality will be enhanced and/or power consumption and light intensity control will be easily adjusted manually.

Regarding Claim 15; Kostet discloses the electrical fixture of claim 11 wherein the user interface module comprises a light bar and circuitry for controlling the light bar (as further set forth by para.’s 0317 and 0338—whereas the wall switch including lighting control unit and intelligent meter to control lighting intensity level) to indicate a light dimming level set by the dimmable light switch (whereas para. 0268 discloses light intensity via dimming commands from the wall switch).

Regarding Claim 16; Kostet discloses the electrical fixture of claim 11 wherein the electronics of the user interface module comprise an ambient light sensor and are 

Regarding Claim 17; Kostet discloses the electrical fixture of claim 11 wherein the user interface module comprises a realtime clock and the electronics of the user interface module areSerial No. 15/461039-6-1374 0001/GNM configured to set a light dimming level of the dimmable light switch automatically in response to time indicated by the realtime clock (as set forth by para. 0267—whereas logic control light to fade, to glow or slowly dim based on a timer or programmable preset or period).  

Regarding Claim 24; Kostet discloses the electrical fixture of claim 1, except, explicitly wherein the user interface module comprises a customizable aesthetic elementSerial No. 15/461039-7-1374 0001/GNM for coordinating with home decor and wall paint colors, the aesthetic element comprising a detachable faceplate.  However, Recker discloses the user interface module comprises a customizable aesthetic elementSerial No. 15/461039-7-1374 0001/GNM for coordinating with home decor and wall paint colors, the aesthetic element comprising a detachable faceplate (removable light transmitting cover is colored, transparent, textured, smooth with desired shape as set forth by para. 0153, 0155), and thus the user interface modified with desired aesthetics will readily allow for increased usage in different rooms and/or locations; whereas it has been held that a recitation with respect to the manner in which a claimed apparatus is Ex parte Masham, 2 USPQ2d 1647 (1987).


Allowable Subject Matter
9.	Claims 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding Claim 14; electrical fixture of claim 13, wherein the rotary dial is detachably magnetically coupled to the primary surface of the user interface module and comprises a wireless data interface such that the rotary dial, when detached from the user interface module, is operable to remotely control light dimming by wireless communication with the user interface module.  


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094.  The examiner can normally be reached on M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835